Case 8:18-cv-02272-SDM-AEP Document 13 Filed 11/13/18 Page 1 of 1 PageID 48



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   SUZANNE MCDONALD and
   TIMOTHY MCDONALD,

           Plaintiffs,

   v.                                                CASE NO. 8:18-cv-2272-T-23AEP

   ALLY FINANCIAL, INC.,

         Defendant.
   ____________________________________/


                                         ORDER

           The parties “now agree[] to submit any disputes between them to binding

   arbitration” and jointly move (Doc. 12) to dismiss this action without prejudice and

   to submit this action to arbitration. The motion (Doc. 12) is GRANTED and this

   action is DISMISSED WITHOUT PREJUDICE. The clerk is directed to close the

   case.

           ORDERED in Tampa, Florida, on November 13, 2018.
